NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
official text of the opinion.


In the Supreme Court of Georgia



                                                   Decided: May 17, 2022



        S22Y0880. IN THE MATTER OF DAVID J. FARNHAM.

        PER CURIAM.

        This disciplinary matter is before the Court on the report and

recommendation of Special Master La Vonda Rochelle DeWitt

recommending that the Court accept the petition for voluntary

surrender of license filed by respondent David J. Farnham (State

Bar No. 255410), which he filed in lieu of an answer to a formal

complaint filed in February 2022.1 Farnham was admitted to the

Bar in 1986 and has a substantial disciplinary history. See In the

Matter of Farnham, 300 Ga. 645, 647 (797 SE2d 84) (2017)

(accepting voluntary petition, imposing public reprimand, and



        1Also before the Court is Farnham’s motion to stay the Court’s issuance
of this opinion until a criminal jury trial scheduled for later this month for one
of Farnham’s clients is completed. Having reviewed Farnham’s motion, the
State Bar’s response, and Farnham’s reply brief, the Court denies the motion.
noting prior disciplinary history) (“Farnham I”). He also has a

disciplinary matter pending. See In the Matter of Farnham, 312 Ga.

65 (860 SE2d 547) (2021) (in disciplinary matter involving formal

complaint filed in 2019, vacating special master’s report and

recommendation,     vacating    Review    Board’s    report    and

recommendation, and remanding to special master for further

proceedings) (“Farnham II”). Following this Court’s issuance of

Farnham II, the State Bar filed the formal complaint at issue here,

alleging numerous violations of the Georgia Rules of Professional

Conduct (“GRPC”), see Bar Rule 4-102 (d), in connection with

Farnham’s representation of a different client, whose grievance was

not at issue in Farnham II.

     The facts, as admitted in Farnham’s petition for voluntary

surrender, are as follows. Farnham was retained by a client to

pursue a personal injury claim for injuries suffered by her minor

daughter in an automobile accident. The insurance carrier for the

at-fault driver agreed to pay the policy limits of $250,000, and

Farnham received those proceeds in June 2019 and deposited them

                                2
into his trust account. Farnham explained to his client that because

her daughter was a minor, he would need to file a petition to

compromise the claim of a minor in the probate court. Thereafter,

Farnham failed to promptly file a petition in the probate court and

failed to respond to many of his client’s messages seeking

information about the settlement proceeds. Farnham was briefly

suspended from the practice of law by this Court for failing to

adequately respond to a notice of investigation in an unrelated

matter. See Case No. S20Y0901 (imposing suspension on March 3,

2020, and lifting suspension on June 19, 2020). During this time,

Farnham explained to his client that he could not do anything while

he was suspended. However, even after the suspension was lifted,

Farnham failed to file a petition with the probate court. Farnham

represented in his petition for voluntary surrender that the money

remains in his trust account2 and he admitted that by this conduct

he violated Rules 1.2, 1.3, 1.4, and 3.2. The maximum sanction for a


      2In his reply brief in support of his motion to stay, Farnham represents
that he has sent a check for $250,000 from his trust account to his client’s new
counsel.

                                       3
violation of Rules 1.2 and 1.3 is disbarment, and the maximum

sanction for a violation of Rules 1.4 and 3.2 is a public reprimand.

      The State Bar filed a response, recommending that the petition

for voluntary surrender be accepted, and in a thorough report and

recommendation, the Special Master recommended that the Court

accept the petition for voluntary surrender, which is tantamount to

disbarment.3 See Rule 1.0 (r).

      Having reviewed the record, we agree with the Special

Master’s recommendation and hereby accept Farnham’s petition for

voluntary surrender of his license, which is consistent with prior

cases. See, e.g., In the Matter of Redwine, 311 Ga. 287 (857 SE2d

193) (2021) (accepting, upon recommendation of special master,

petition for voluntary surrender of license following filing of formal

complaint alleging misconduct in representation of client in

personal injury matter); In the Matter of Morrey, 298 Ga. 435 (782


      3The Bar, which did not charge Farnham with a violation of Rule 3.2,
disputed that it applies to the conduct at issue, and the Special Master
concluded that the rule was inapplicable. However, as the facts and violations
admitted are more than adequate to support the petition for voluntary
surrender, we need not determine the applicability of Rule 3.2 in this matter.

                                      4
SE2d 444) (2016) (accepting, upon recommendation of special

master, petition for voluntary surrender of license following filing of

formal complaint and following filing of separate grievance).

Accordingly, it is hereby ordered that the name of David J. Farnham

be removed from the rolls of persons authorized to practice law in

the State of Georgia. Farnham is reminded of his duties pursuant to

Bar Rule 4-219 (b).

     Voluntary surrender of license accepted. All the Justices concur.




                                  5